
	
		I
		112th CONGRESS
		1st Session
		H. R. 685
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Ms. Jackson Lee of
			 Texas (for herself, Mr.
			 Cummings, Mr. Chabot,
			 Mr. Poe of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 and Mr. Johnson of Georgia) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 18, United States Code, to criminalize the
		  unauthorized recording and distribution of security screening images of
		  individuals created by advanced imaging technology utilized by the
		  Transportation Security Administration or other Federal authority, require the
		  Transportation Security Administration to disable image retention capabilities
		  of advanced imaging technology, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Checkpoint Images Protection Act of
			 2011.
		2.Criminal penalty
			 for unauthorized recording or distribution of security screening
			 images
			(a)In
			 generalPart I of title 18,
			 United States Code, is amended by adding at the end the following:
				
					124Unauthorized
				recording or distribution of security screening images
						
							2371. Criminal penalty for unauthorized recording or
				  distribution of security screening images.
						
						2371.Criminal
				penalty for unauthorized recording or distribution of security screening
				images
							(a)In
				generalExcept as
				specifically provided in subsection (b), it shall be unlawful for an
				individual—
								(1)to knowingly photograph or otherwise record
				an image produced using advanced imaging technology during the screening of an
				individual at an airport, or upon entry into any building owned or operated by
				the Federal Government, without express authorization pursuant to a Federal law
				or regulation; or
								(2)to knowingly distribute any such image to
				any individual who is not authorized pursuant to a Federal law or regulation to
				receive the image.
								(b)ExceptionThe prohibition under subsection (a) shall
				not apply to an individual who, during the course and within the scope of the
				individual's employment, records or distributes an image described in
				subsection (a) solely to be used in a criminal investigation or prosecution or
				in an investigation relating to foreign intelligence or a threat to the
				national security.
							(c)PenaltyAn individual who violates the prohibition
				in subsection (a) shall be fined under this title, imprisoned for not more than
				1 year, or both.
							(d)DefinitionsIn this section:
								(1)The term advanced imaging
				technology—
									(A)means a device that creates a visual image
				of an individual showing the surface of the skin and revealing other objects on
				the body; and
									(B)include devices using backscatter x-rays or
				millimeter waves and devices referred to as whole-body imaging
				technology or body scanning.
									(2)The terms foreign
				intelligence and threat to the national security have
				the meanings given those terms in part VII of the guidelines entitled
				The Attorney General's Guidelines for Domestic FBI Operations,
				dated September 29, 2008, or any successor
				thereto.
								.
			(b)Clerical
			 amendmentsThe table of
			 chapters for part I of title 18, United States Code, is amended by inserting
			 after the item relating to chapter 123 the following:
				
					
						124.Unauthorized recording or distribution of security screening
				  images2371
					
					.
			3.Disabling image
			 retentionNot later than 30
			 days after the date of enactment of this Act, the Assistant Secretary,
			 Transportation Security Administration of the Department of Homeland Security
			 shall certify to the Committees on Judiciary and Homeland Security of the House
			 of Representatives and the Committees on Judiciary and Commerce, Science, and
			 Transportation of the Senate that, in order to improve airport security
			 screening processes while ensuring passenger privacy protection, the image
			 retention capabilities of all advanced imaging technology utilized by the
			 Transportation Security Administration to screen passengers at checkpoints in
			 our Nation’s airports have been disabled.
		
